Citation Nr: 0417089	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-17 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for 
chronic suppurative otitis media prior to June 12, 2000.

2.  Entitlement to an increased rating for chronic 
suppurative otitis media, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a compensable disability rating for 
bilateral conductive hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in Columbia, South Carolina.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating her argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

The veteran's initiated an increased rating claim for her 
bilateral hearing loss via correspondence received in July 
1997.  A rating decision was issued in November 1997 in which 
a noncompensable disability rating for chronic recurrent 
otitis medial, bilateral, status post tympanoplasty and 
masoidectomy with bilateral hearing loss was continued.  In 
December 1997, correspondence was received from the veteran 
by which she indicated she wanted the November 1997 
reconsidered and if her claim should continue to be denied, 
she wanted a Statement of the Case (SOC) issued so that she 
could prepare her appeal.  Three more rating decision would 
be issued, the third of which was issued in May 2001, at 
which time a 10 percent disability rating was granted for her 
service-connected suppurative otitis media.  A noncompensable 
disability rating was continued for her bilateral hearing 
loss, now evaluated separately.  The veteran filed a notice 
of disagreement with the May 2001 rating decision and a SOC 
was issued in October 2002.  The veteran filed her 
substantive appeal the next month.

A hearing was held before the undersigned Acting Veterans Law 
Judge in July 2003.  The veteran's appeal is remanded to the 
RO via the Appeals Management Center in Washington, DC.  VA 
will notify the veteran if further action is required.


REMAND

The Board received additional medical evidence in August 2003 
from the veteran.  The accompanying correspondence from the 
veteran does not indicate that she wished to waive initial 
review by the RO of the additional evidence.  Therefore, 
before the Board may conduct an appellate review of the 
veteran's increased rating claims, this matter must be 
remanded.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Furthermore, the veteran also submitted evidence in September 
2003 which revealed that she was scheduled for surgery for 
her service-connected condition in December 2003.  The Board 
feels that the evidence that resulted from this surgery is 
potentially relevant to the veteran's increased rating claims 
and therefore should be obtained.  See 38 C.F.R. 
§ 3.159(c)(1) (2003).

The veteran's testimony indicates that the service-connected 
conditions under consideration have worsened since her April 
and May 2001 examinations.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfilment of the statutory duty to assist 
requires that the most recent records be obtained and the 
veteran provided a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, the veteran should be afforded current VA 
examinations.

Finally, the veteran was notified via letter in July 2002 of 
VA's duty to assist with her claim and that VA would make 
reasonable efforts to obtain evidence on her behalf.  The 
letter does not inform the veteran of the evidence necessary 
to substantiate her specific claims.  Therefore, corrective 
action should be taken.

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the veteran should explain 
that she has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); see also Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCCA and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that she has a full one-year 
period to respond (although the RO may 
decide the claim within the one year 
period).      

2.  The RO should assist the veteran in 
obtaining any additional evidence 
identified by following the procedures 
set forth in 38 C.F.R. § 3.159 (2003).  
Obtain and associate with her claims 
folder the veteran's VA treatment records 
from March 2001 to the present and the 
medical records from Palmetto Consultants 
in Columbia, South Carolina, for her 
December 2003 ear surgery, to include 
records of any follow-up treatment.  All 
records and/or responses received should 
be associated with the claims file.  If 
any records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  Schedule the veteran for a VA audio 
examination to determine the current 
nature and extent of her bilateral 
conductive hearing loss.  Send the claims 
folder for the examiner to review.

4.  Schedule the veteran for a VA ear 
examination to determine the current 
nature and extent of her chronic 
suppurative otitis media.  Send the 
claims folder for the examiner to review.

5.  If the appellant fails to report to 
the scheduled examinations, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  Readjudicate the veteran's increased 
rating claims.  If the benefits sought on 
appeal remain denied, the veteran and her 
representative should be provided a 
Supplemental SOC (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits and all 
evidence received since October 2002.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).
	

                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



